DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 57-72 in the reply filed on Jan. 19, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 69 is objected to because of the following informalities:  the claim recites “claim68.”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62, 64, 65, 67, 68, 70, 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites the limitations “the first compressive stress region and the second compressive stress region” and “the internal tensile stress region” in lines 3-5.  There are insufficient antecedent basis for these limitations in the claim.
Claim 64 recites “the first tempered glass pane” in line 9.  The claim is confusing as the claim recites “the second tempered glass pane”.  The claim was considered for examination purposes as reciting “the second tempered glass pane” in line 9.
Claim 64 recites “the second glass pane” in line 2.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the second tempered glass pane” in line 2.
Claim 65 recites the limitation “the first compressive stress region or the second compressive stress region” and “the internal tensile stress region” in lines 4-6.  There are insufficient antecedent basis for these limitations in the claim.
Claims 67and 68 recite “region(s)” in line 2.  The claims are not clear whether they refer to a region or regions.
Claim 68 recites “the laser engraved region(s) …from ...the second tempered glass pane.”  The claim is not clear as claim 57 from which claim 68 depends does not recite a laser engraved region comprised within a second tempered glass pane.
Claim 68 recites the limitation “the tensile stress region” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner also notes that other claims recite “internal tensile stress region.”   For consistency one terminology should be used throughout the claims.
Claim 70 recites the limitations “the internal tensile stress region”, “the first compressive stress region” and “the second compressive stress region” in lines 3-5.  There are insufficient antecedent basis for these limitations in the claim.
Claim 71 recites “the code has been engraved into the first tempered glass pane and/or the second tempered glass pane before tempering the glass pane(s).”  The claim is not clear as claim 57 from which claim 71 depends does not recite a code being engraved into a second tempered glass pane.  The recitation “pane(s)” is also not clear as it is not clear whether the claim refers to a pane or panes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57, 61-63, 65-69, 71, 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (EP 2743240 A1) (“Son”), in view of Karagöz et al. (US 2017/0001906 A1) (“Karagöz”).
With respect to claim 57, Son discloses a vacuum insulated glazing unit (abstr.) comprising a first tempered glass pane and a second tempered glass pane arranged in parallel, the first tempered glass pane and the second tempered glass pane each having an inner surface and an outer surface, wherein the inner surfaces of the first tempered glass pane and the second tempered glass pane oppose each other (abstr., 0016-0023, Fig. 1), spacers arranged between the opposed inner surfaces (abstr.), a side seal material peripherally arranged between the first tempered glass pane and the second tempered glass pane, creating an internal void between the glass panes (0018, Fig. 1), wherein the first tempered glass pane has a thickness T defined by the distance between the inner surface and the outer surface of the first tempered glass pane, and the second tempered glass pane has a thickness T’ defined by the distance between the inner surface and the outer surface of the second tempered glass pane – implied (0052, Fig.1).  Son is silent with respect to the first tempered glass pane comprising at least one laser engraved region as recited in the claim.   Karagöz discloses a glass pane having a thickness and comprising a laser engraved region with a code engraved into the pane by means of laser engraving, the laser engraved region having a height extending parallel with the direction defining the thickness of the pane (abstr., 0016, 0062, Figs. 2a and 2b).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a laser engraved region with a code engraved into the first tempered glass pane of Son, where the laser engraved region has a height H extending parallel to the direction defining the thickness T of the first tempered glass pane, to provide the first tempered glass pane with a permanent identification that cannot be manipulated (Karagöz, 0042).
Regarding claim 61, Son and Karagöz teach the unit of claim 57.  Karagöz discloses a first compressive stress region located adjacent the outer surface, a second compressive stress region located adjacent the inner surface, and an internal tensile stress region located between the first and second compressive stress regions (0061, Fig. 1), the pane being thermally tempered (0016), the laser engraved region positioned in the internal tensile stress region (abstr., 0026, claim 1), thus, it would have been obvious to one of ordinary skill in the art that in the unit of Son and Karagöz the laser engraved region is positioned in the internal tensile stress region of the unit.
As to claim 62, Son and Karagöz teach the unit of claim 57.  Karagöz discloses a glass pane having a thickness and comprising a laser engraved region with a code engraved into the pane by means of laser engraving, the laser engraved region having a height extending parallel with the direction defining the thickness of the pane (abstr., 0016, 0062, Figs. 2a and 2b), the laser engraved region positioned in the internal tensile stress region (abstr., 0026, claim 1), thus, it would have been obvious to one of ordinary skill in the art that in the unit of Son and Karagöz the laser engraved region would be positioned in the internal tensile stress region of first tempered glass pane of the unit.  Regarding two or more laser engraved regions positioned in the internal tensile stress region of the first tempered glass pane, duplication of parts has no patentable significance unless new and unexpected result is produced (MPEP 2144.04(VI)).
With respect to claim 63, Son and Karagöz teach the unit of claim 57, the unit comprising the second tempered glass pane (Son, Fig. 1).  Karagöz discloses a glass pane having a thickness and comprising a laser engraved region with a code engraved into the pane by means of laser engraving, the laser engraved region having a height extending parallel to the direction defining the thickness of the pane (abstr., 0016, 0062, Figs. 2a and 2b).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a laser engraved region with a code engraved into the second tempered glass pane of Son, where the laser engraved region has a height H extending parallel to the direction defining the thickness T of the second tempered glass pane, to provide the first tempered glass pane with a permanent identification that cannot be manipulated (Karagöz, 0042).
As to claim 65, Son and Karagöz teach the unit of claim 63.  Karagöz discloses a glass pane having a thickness and comprising a laser engraved region with a code engraved into the pane by means of laser engraving, the laser engraved region having a height extending parallel to the direction defining the thickness of the pane (abstr., 0016, 0062, Figs. 2a and 2b), the laser engraved region positioned in the internal tensile stress region (abstr., 0026, claim 1), thus, it would have been obvious to one of ordinary skill in the art that in the unit of Son and Karagöz the laser engraved region would be positioned in the internal tensile stress region of the second tempered glass pane of the unit.  
With respect to claim 66, Son and Karagöz teach the unit of claim 57.  Son discloses the first and the second tempered glass panes having a thickness of 5 mm which is within the claimed range (0052).
Regarding claim 67, Son and Karagöz teach the unit of claim 57.   Karagöz discloses the laser engraved region having a size of multiplicity of at least 20 µm to 100 µm, which has been interpreted as a height (0028, Fig. 2b), which overlaps the recited range of height of the laser engraved regions of the first and/or second tempered glass pane.  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 68, Son and Karagöz teach the unit of claim 57.  Karagöz discloses the tensile stress region is formed from a depth of D/6, which for a pane thickness of 2 mm is 0.33 mm and for a pane thickness of 3 mm is 0.5 mm (0036, 0061, Fig. 1), thus since the laser engraved region is positioned within the tensile stress region (abstr., 0061, claim 1), the laser engraved region of Karagöz is positioned at a distance from the outer surface of the first tempered glass pane that overlaps the recited range.  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
With respect to claim 69, Son and Karagöz teach the unit of claim 68.  Karagöz recites a thickness of the pane of 3 mm, and the internal tensile stress region starts at 0.5 mm, which is D/6 (0036, 0061, Fig. 1), then, since the laser engraved region is positioned at a distance of at least 0.1 mm from the tensile stress region of the panel, it would have been obvious to one of ordinary skill in the art to form the laser engraved region at a distance d1 that overlaps the range of 0.25T-0.45T recited in the claim as that distance would reach the tensile stress region of the pane, as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
Regarding claim 71, Son and Karagöz teach the unit of claim 57.  The claim defines the product by how the product is made, thus, claim 71 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure recited in claim 71.  The references teach the structure.
As to claim 72, Son and Karagöz teach the unit of claim 57.  Son discloses the side seal material comprises a glass solder frit material (0041).

Claims 58-60, 64, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son, in view of Karagöz, and further in view of Jaeger (US 8221857 B2).
With respect to claim 58, Son and Karagöz teach the glazing unit of claim 57.  Karagöz discloses the laser engraved region having a length of multiplicity of at least 10 µm, the length extending perpendicularly to the height (0020, 0028, Fig. 2b), but the references are silent with respect to the distance S between two consecutive spacers.  Jaeger discloses a vacuum insulated glazing unit comprising spacers between the opposed pane surfaces, wherein the two consecutive spacers are separated by a distance S of from 20 mm to 50 mm (abstr., col. 5, lines 38-67, col. 6, lines 1-34, Fig. 1).  It would have been obvious to one of ordinary skill in the art to form the spacers of Son being separated by a distance as disclosed in Jaeger as changes in size a within the purview of a person of ordinary skill in the art (MPEP 2144.04), and such a distance is known in the art of vacuum insulated glazing units.  It would have been obvious to one of ordinary skill in the art that in the combination of Son, Karagöz and Jaeger the distance S would be larger than the length L within the disclosed range of at least 10 µm.
Regarding claim 59, Son, Karagöz and Jaeger teach the unit of claim 58.  Jaeger discloses the length S of from 20 mm to 50 mm (col. 6, lines 31-34), which overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.04). 
Regarding claim 60, Son and Karagöz teach the unit of claim 57.  Karagöz discloses a laser engraved region having a width W extending in parallel to the inner surface – W being about 10 mm (0046, Fig. 2a).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the unit of Son and Karagöz the inner surface of the first tempered glass pane has a first region extending parallel to the laser engraved region – implied, the first region having the same length and width as the laser engraved region – the length being a multiplicity of about 10 µm (Karagoz, 0020).  Regarding the first region of the inner surface of the first tempered glass pane not being in contact with the spacers, Jaeger discloses a vacuum insulated glazing unit conspiring spacers between the opposed pane surfaces, wherein the two consecutive spacers are separated by a distance S of from 20 mm to 50 mm (abstr., col. 5, lines 38-67, col. 6, lines 1-34, Fig. 1).  It would have been obvious to one of ordinary skill in the art to form the spacers of Son being separated by a distance as discloses in Jaeger as changes in size are within the purview of a person of ordinary skill in the art (MPEP 2144.04), and such a distance is known in the art of vacuum insulated glazing units.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the unit of Son, Karagöz and Jaeger the first region would not be in contact with the spacers as design and size changes are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 64, Son and Karagöz teach the unit of claim 63.  Karagöz discloses the laser engraved region having a length extending perpendicularly to the height (0020, 0028, Fig. 2b), Karagöz discloses a laser engraved region having a width W extending parallel to the inner surface – W being about 10 mm (0046, Fig. 2a).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention than in the unit of Son and Karagöz the inner surface of the second tempered glass pane has a first region extending parallel to the laser engraved region – implied, the first region having the same length and width as the laser engraved region – the length being a multiplicity of about 10 µm (Karagöz, 0020, 0028).  Regarding the first region of the inner surface of the second tempered glass pane not being in contact with the spacers, Jaeger discloses a vacuum insulated glazing unit comprising spacers between the opposed pane surfaces, wherein the two consecutive spacers are separated by a distance S of from 20 mm to 50 mm (abstr., col. 5, lines 38-67, col. 6, lines 1-34, Fig. 1).  It would have been obvious to one of ordinary skill in the art to form the spacers of Son being separated by a distance as disclosed in Jaeger as changes in size are within the purview of a person of ordinary skill in the art (MPEP 2144.04), and such a distance is known in the art of vacuum insulated glazing units.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the unit of Son, Karagöz and Jaeger the first region would not be in contact with the spacers as design and size changes are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 70, Son, Karagöz and Jaeger teach the glazing unit of claim 58.  Karagöz discloses a tempered glass pane comprising a first transition region bridging the internal tensile stress region and the first compressive stress region, and a second transition region bridging the internal tensile stress region and the second compressive stress region (0061, Fig. 1).


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art unit 1783